Since the policy in suit was at the times in question in the exclusive possession of the plaintiffs, the defendant companies were not bound by the promise of any of their agents that consent to an assignment thereof to the plaintiffs would be endorsed thereon. (Greentaner v. Connecticut Fire Ins. Co., 228 N.Y. 388;  Truglio v. Zurich *Page 408 General Acc.  L. Ins. Co., 247 N.Y. 423. See Mapu v.Agricultural Ins. Co., 244 App. Div. 268.) No estoppel against the defendant companies arose from the circumstance that plaintiffs had at their request submitted estimates of the amount of the loss. (Draper v. Oswego County Fire Relief Assn.,190 N.Y. 12.)
The judgments should be reversed and the complaint dismissed, with costs in all courts.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgments reversed, etc.